Citation Nr: 9934092	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  89-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1988 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a varicocele.  

In a March 1990 decision, the Board considered the veteran's 
claim on a de novo basis but denied the claim.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and, in a January 1992 decision, 
the Court vacated the Board's March 1990 decision and 
remanded the case back to the Board for further development 
and adjudication.  In July 1992, the Board remanded this case 
to the RO for further development, and, in March 1993, the 
Board again denied the veteran's claim.  In February 1994, 
the Court granted a joint motion by the appellant and the 
Secretary of Veterans Affairs to vacate the March 1993 Board 
decision and remanded the case to the RO for further 
development.  In June 1994, the Board sent the veteran's 
representative a letter, with attachments, concerning medical 
evidence that the Board proposed to rely upon in deciding the 
veteran's appeal.  See generally Thurber v. Brown, 5 Vet. 
App. 119 (1993).  After providing the veteran and his 
representative an opportunity to submit argument in response 
to this letter, the Board issued a decision in August 1994 
denying the veteran's claim.  

In September 1996, the Court issued a decision vacating the 
Board's denial of service connection for a varicocele.  The 
Court also indicated in this decision that the veteran did 
not appeal the Board's separate decision to deny service 
connection for residuals of a hemorrhoidectomy, and no 
further consideration of that issue was deemed necessary.  
The Court entered final judgment of this decision in January 
1997.  In November 1997, the Board remanded this case back to 
the RO for further development, to include a search for 
records from the Army Surgeon General's Office (SGO) and a VA 
examination.  The Board observes that the RO's efforts to 
obtain further records from the SGO were unsuccessful and 
that a VA genitourinary examination was conducted in October 
1998.  The case has since been returned to the Board.

In a September 1998 brief on appeal, the veteran's 
representative raised the issue of entitlement to service 
connection for an atrophic testicle.  This specific issue has 
not been addressed by the RO to date.  The matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's varicocele was not present in service or 
for many years thereafter; any medical relationship between 
this varicocele and an injury in service is doubtful.  


CONCLUSION OF LAW

A varicocele was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its September 1996 decision, the Court indicated that the 
veteran's claim was well grounded.  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). After examining the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance is required in order to comply with the 
VA's duty to assist.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Efforts to retrieve the veteran's service medical records 
have been unsuccessful.  A February 1978 search for such 
records was negative, as these records were apparently 
destroyed in a May 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  Also, as 
previously noted, the RO's more recent efforts to retrieve 
records from the SGO were unsuccessful.  Daily sick reports 
from the veteran's unit indicate that the veteran was treated 
for an unidentified disorder on three occasions in August 
1944.  Although these reports do not specify the veteran's 
disorder, it was noted that this disorder existed prior to 
his induction into service.

The earliest evidence pertaining to this claim is a March 
1978 statement from J. D'Luzansky, M.D., who reported that he 
had examined the veteran during that same month.  This 
examination revealed a significant left varicocele with an 
eight centimeter by ten centimeter mass of varicose veins 
above the left testicle that was soft, mushy, and tender.

In an August 1997 statement, Anthony J. Maniglia, M.D., noted 
that the veteran had reported a history of a varicocele 
related to a ruptured testicle incurred during military 
service.  Dr. Maniglia stated that he was not personally 
aware of the incident to which the veteran had referred.  
However, Dr. Maniglia also noted that blunt trauma could 
cause such an injury and that the literature that he had 
reviewed indicated that "this is indeed the case."

Following the Board's December 1997 remand, the veteran 
underwent a VA genitourinary examination in October 1998.  He 
reported that he was kicked in the groin area by one of his 
lieutenants in 1945.  Although he reported treatment for 
anemia by two private doctors, he did not specify that he was 
currently receiving medical treatment for his varicocele.  
The examination revealed a large left varicocele.  The 
examiner noted that he could not feel any testicle on the 
left side.  The examiner further indicated that the veteran 
could have a genitourinary malignancy and a left renal tumor.  
The diagnosis was a left varicocele with a left atrophic 
testicle, with hematuria.  In a January 1999 addendum, the 
same examiner noted that an atrophic testicle could be 
related to trauma.  However, he doubted that the veteran's 
varicocele was related to any injury and that such a relation 
"is very difficult to ascertain 45 years after trauma."

For the purposes of this decision, the Board accepts the 
veteran's reported history of an in-service groin injury.  At 
the same time, the Board does not find that the evidence 
supports his contention, as noted in July 1989 hearing 
testimony and in numerous lay statements, that his current 
varicocele is related to such an injury.  The August 1997 
statement from Dr. Maniglia indicates the possibility that 
the veteran's varicocele could be related to an injury, such 
as the in-service injury reported by the veteran.  However, 
the VA examiner who examined the veteran in October 1998 
concluded from review of the evidence and examination that 
the veteran's varicocele was not related to an injury.  The 
Board finds this examiner's conclusion to have greater 
probative value than the notation by Dr. Maniglia, who 
suggested an etiological possibility but did not, in fact, 
offer a specific opinion as to whether a relationship existed 
in this case between the veteran's current varicocele and 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The only other evidence of record supporting the veteran's 
claim is his lay opinion. He has reported that his varicocele 
was incurred as a result of an in-service injury.  In the 
alternative, he has suggested that, if this disability 
preexisted service, it was aggravated therein.  The veteran 
has not been shown to possess the medical expertise necessary 
to offer an opinion regarding the etiology of a disability or 
medical causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

Overall, the medical evidence of record, taken as a whole, 
does not support the conclusion that the veteran's varicocele 
was incurred in or aggravated by service.  As such, the 
preponderance of the evidence is against his claim for 
service connection for this disorder.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application in the present case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a varicocele is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

